Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           April 12, 2022


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 54114-9-II

                                Respondent,

        v.

 LOGAN HUGH HUMPHREY,                                         UNPUBLISHED OPINION

                                Appellant.

       LEE, J. — Logan H. Humphrey appeals his convictions for second degree rape and second

degree assault with sexual motivation. Humphrey argues that the trial court erred by not giving

jury instructions on the State’s burden to prove lack of consent and on the definition of consent.

Humphrey also argues that the prosecutor committed prosecutorial misconduct during closing

arguments by giving the jury their personal opinion. Alternatively, Humphrey argues that he

received ineffective assistance of counsel because his counsel failed to object to the prosecutor’s

arguments. Humphrey further argues that even if these alleged errors individually are not

prejudicial, the cumulative effect of the errors kept him from receiving a fair trial. Also, Humphrey

argues that his convictions for second degree assault with sexual motivation and second degree

rape violate double jeopardy. The State concedes that the convictions violate double jeopardy.

       We hold that the trial court did not err in not giving jury instructions on the State’s burden

to prove lack of consent and on the definition of consent. We also hold that the prosecutor did not

commit prosecutorial misconduct.       Because no prosecutorial misconduct occurred, defense

counsel’s performance was not deficient and Humphrey did not receive ineffective assistance of
No. 54114-9-II


counsel. We further hold that the cumulative error doctrine does not apply because no errors

occurred. Finally, we agree with Humphrey and the State that his convictions for second degree

assault with sexual motivation and second degree rape violate double jeopardy. Accordingly, we

affirm Humphrey’s conviction for second degree rape, but we remand to the trial court to vacate

the conviction for second degree assault with sexual motivation.

                                                FACTS

         The State charged Humphrey with first degree rape, or second degree rape in the

alternative; first degree kidnapping; and second degree assault with sexual motivation. The

charges arose from an incident in which Humphrey held a knife to G.P.T.,1 led her into the woods,

and sexually assaulted her.

A.       TESTIMONY AT TRIAL

         At the jury trial, G.P.T. and Humphrey both testified and had divergent versions of what

happened. G.P.T. testified that she went for a run alone on the night of July 27, 2017. While she

was running, Humphrey approached her from behind with a knife and covered her eyes.

Humphrey led G.P.T. towards the bushes while still covering her eyes and “hugging” her with his

arms. 3 Verbatim Report of Proceedings (VRP) (June 6, 2019) at 608. G.P.T. did not try to pull

away from him because Humphrey was taller than her and she was “very scared.” 3 VRP (June 6,

2019) at 609. Humphrey raped G.P.T. by penetrating her mouth and vagina with his penis, and he

penetrated her rectum with his fingers and attempted to penetrate her rectum with his penis.




1
    We use G.P.T.’s initials to protect her privacy as a sexual assault victim.


                                                   2
No. 54114-9-II


       G.P.T. also testified that after the assault, Humphrey told her to not say anything or call the

police. After Humphrey left, G.P.T. walked to a store, where she called her husband. When her

husband arrived, he called the police.

       Humphrey’s defense was that G.P.T. consented. Humphrey testified that he had previously

met G.P.T. in early to mid-July 2017 on the same path where G.P.T. alleged the incident occurred.

In this prior encounter, Humphrey testified that he and G.P.T. talked and flirted as they walked

together on the path. Humphrey then stated that he saw G.P.T. again on July 27, 2017 in the same

area. They again began talking as they walked together on the path. During the walk, Humphrey

kissed G.P.T. “She was responsive” to the kiss, and they kissed “several more times.” 5 VRP

(June 11, 2019) at 1078. Humphrey asked her “if she wanted to fool around.” 5 VRP (June 11,

2019) at 1080. G.P.T. told him that he was “crazy and giggled.” 5 VRP (June 11, 2019) at 1080.

Their interaction then became more “heated.” 5 VRP (June 11, 2019) at 1081. Humphrey noticed

a trail behind them and said to G.P.T., “[L]et’s go over here.” 5 VRP (June 11, 2019) at 1081.

G.P.T. “playful[ly]” responded, “[W]hat for.” 5 VRP (June 11, 2019) at 1081. They went down

the trail together. Humphrey testified that he did not remember if he asked G.P.T. for oral sex

verbally or just pressed on her shoulders, but G.P.T. did not say anything and performed oral sex.

       Humphrey also testified that he told G.P.T. that he wanted to have sex with her. “She said

something—something about her husband and finding out and—and I’m not sure what else.” 5

VRP (June 11, 2019) at 1082. Humphrey thought she was worried about protection, so he told her

that he had a condom. In response, G.P.T. started pulling her pants down. Humphrey and G.P.T.

had penetrative sex. Humphrey testified that he believed G.P.T. was enjoying the interaction based

on her conduct. At a certain point, Humphrey’s condom broke. Humphrey told G.P.T. right away.



                                                 3
No. 54114-9-II


She started trembling and “sounded distressed,” so Humphrey stopped. 5 VRP (June 11, 2019) at

1085. G.P.T. started crying and told Humphrey she wanted to go home. Humphrey asked if there

was anything he could do but she said, “‘No, just go, please.’” 5 VRP (June 11, 2019) at 1086.

Humphrey testified that he went back to his car and drove home.

B.     JURY INSTRUCTIONS

       After the close of testimony, the trial court discussed jury instructions with counsel.

Humphrey provided the court with proposed jury instructions regarding the issue of consent.

Humphrey proposed a jury instruction defining “consent”:

               Consent means that at the time of the act of sexual intercourse or contact
       there are actual words or conduct indicating freely given agreement to have sexual
       intercourse or contact.

Clerk’s Papers (CP) at 66. The trial court did not give this proposed instruction.

       Humphrey also proposed the following jury instruction:

              The State has the burden of proving beyond a reasonable doubt that consent
       was not given.

CP at 68. The trial court also did not give this proposed instruction.

       Humphrey proposed another jury instruction regarding consent that stated:

              Evidence of consent may be taken into consideration in determining
       whether the defendant used forcible compulsion to have sexual intercourse or
       sexual contact.

CP at 67. The trial court gave this proposed instruction to the jury.




                                                 4
No. 54114-9-II


         The trial court also instructed the jury on the elements the State had to prove to convict the

defendant of both first degree and second degree rape,2 including that the defendant used “forcible

compulsion” to have sex with G.P.T. CP at 78, 81.

         The trial court further instructed the jury on the definition of forcible compulsion:

                  Forcible compulsion means physical force that overcomes resistance, or a
         threat, express or implied, that places a person in fear of death or physical injury to
         oneself or another person or in fear of being kidnapped or that another person will
         be kidnapped.

CP at 81.




2
    The trial court gave the following “to convict” jury instruction for first degree rape:

                To convict the defendant of the crime of rape in the first degree, as charged
         in Count 1, each of the following four elements of the crime must be proved beyond
         a reasonable doubt:
                (1) That on or about July 27, 2017, the defendant engaged in sexual
         intercourse with [G.P.T.];
                (2) That the sexual intercourse was by forcible compulsion;
                (3) That the defendant (a) used or threatened to use a deadly weapon or what
         appeared to be a deadly weapon or (b) kidnapped [G.P.T.]; and
                (4) That any of these acts occurred in the State of Washington.

CP at 85.

         The trial court also gave the following “to convict” jury instruction for second degree rape:

                To convict the defendant of the crime of rape in the second degree, as
         charged as an alternative to Count 1, each of the following three elements of the
         crime must be proved beyond a reasonable doubt:
                (1) That on or about July 27, 2017, the defendant engaged in sexual
         intercourse with [G.P.T.];
                (2) That the sexual intercourse occurred by forcible compulsion; and
                (3) That this act occurred in the State of Washington.

CP at 88.


                                                   5
No. 54114-9-II


C.     CLOSING ARGUMENTS AT TRIAL

       During closing arguments, the State, when discussing the second degree assault with sexual

motivation charge, argued that “the State believes that this has been proven beyond a reasonable

doubt; that you could find [on] either prong, that she was assaulted with a deadly weapon or with

the intent to commit rape.” 6 VRP (June 12, 2019) at 1263. Later, when discussing the first degree

kidnapping charge, the State argued that “[t]he State believes that this has all been found—proven

beyond a reasonable doubt, and we would ask that you find the Defendant guilty of Count 2,

kidnapping in the first degree.” 6 VRP (June 12, 2019) at 1271.

       Finally, the State asked the jury to find Humphrey guilty of either first or second degree

rape. With regard to the element of use of a deadly weapon or kidnapping, the State argued that

“[t]he State believes that [use of a deadly weapon or kidnapping] has been proven beyond a

reasonable doubt.” 6 VRP (June 12, 2019) at 1272. The State later argued that “the State alleges

and believes has [sic] been proven beyond a reasonable doubt that at least three acts of sexual

intercourse occurred.” 6 VRP (June 12, 2019) at 1276. The State then repeated, “The State

believes that all three have been proven beyond a reasonable doubt.” VRP (June 12, 2019) 1276.

In discussing what type of sex occurred, the State argued, “And so was there sex in the vagina?

Was there sex in the anus? That’s for you to decide. But the State believes that it has been proven

beyond a reasonable doubt.” 6 VRP (June 12, 2019) at 1277.

       The State also argued that “[t]he State believes that every element of every charge has been

proven beyond a reasonable doubt.” 6 VRP (June 12, 2019) at 1280. The State then asked the

jury to “return verdicts on all counts” and “convict the Defendant of rape, of kidnapping, and




                                                6
No. 54114-9-II


assault.” 6 VRP (June 12, 2019) at 1280. Humphrey made no objections during the State’s closing

arguments.

D.      JURY VERDICTS

        The jury found Humphrey not guilty of first degree rape, but it found Humphrey guilty of

the alternative crime of second degree rape. The jury also found Humphrey not guilty of first

degree kidnapping. Finally, the jury found Humphrey guilty of second degree assault with sexual

motivation.

        Because Humphrey is a persistent offender, the trial court sentenced him to life without the

possibility of early release.

        Humphrey appeals.

                                           ANALYSIS

A.      PROPOSED JURY INSTRUCTIONS FOR CONSENT

        Humphrey argues that the trial court erred in not accepting his proposed jury instructions

regarding consent because the proposed jury instructions regarding the State’s burden to prove

lack of consent and defining consent were necessary. We disagree.

        1.      Proposed Jury Instruction Regarding State’s Burden To Prove Lack Of Consent

        Humphrey argues that the trial court erred in not accepting his proposed jury instruction

regarding the State’s burden to prove lack of consent. Humphrey contends that such an instruction

was necessary because consent negates the element of forcible compulsion in first and second

degree rape charges.

        We review challenges to the adequacy of jury instructions de novo. State v. Imokawa, 194

Wn.2d 391, 396, 450 P.3d 159 (2019). Due process “requires that jury instructions adequately



                                                 7
No. 54114-9-II


convey to the jury that the State bears the burden of proving ‘every element of the crime charged

beyond a reasonable doubt.’” Id. (quoting State v. Brown, 147 Wn.2d 330, 339, 58 P.3d 889

(2002)). “‘Instructions satisfy the requirement of a fair trial when, taken as a whole, they properly

inform the jury of the applicable law, are not misleading, and permit the defendant to argue [their]

theory of the case.’” Id. at 396-97 (quoting State v. Tili, 139 Wn.2d 107, 126, 985 P.2d 365

(1999)).

       “A defendant cannot be required to disprove any fact that constitutes the crime charged.”

State v. Knapp, 197 Wn.2d 579, 586, 486 P.3d 113 (2021). Jury instructions must make clear that

the State bears the burden of disproving any defense a defendant may raise in negating an element

of the crime charged. Id.

       In Knapp, our Supreme Court addressed similar arguments that Humphrey now makes. In

Knapp, the defendant was charged with second degree rape by forcible compulsion. Id. at 583.

The defendant relied on the defense of consent. Id. at 583-84. The trial court instructed the jury

using the updated Washington Pattern Instructions: Criminal (WPICs), which state, “‘[E]vidence

of consent may be taken into consideration in determining whether the defendant used forcible

compulsion to have [sexual intercourse.]’” Id. at 584 (some alteration in original) (quoting WPIC

18.25, at 304). The defendant argued that this instruction was “constitutionally inadequate because

[the instruction] did not explicitly provide that the State bears the burden to prove lack of consent

beyond all reasonable doubt.” Id. at 587.

       The Knapp court held that in the context of rape, consent and forcible compulsion “cannot

coexist, so there is no reason to treat them as separate, independent elements.” Id. at 590. Instead,

“the State’s burden to prove lack of consent is wholly contained within its burden to prove forcible



                                                 8
No. 54114-9-II


compulsion.” Id. According to the court, including an instruction stating that the State had the

burden to prove lack of consent would impermissibly add lack of consent as a separate element to

the crime of second degree rape by forcible compulsion. Id. at 592-93. Thus, the jury instructions

provided by the trial court were constitutionally adequate and made the State’s burden clear. Id.

at 590.

          Here, Knapp controls. Humphrey was charged with first degree rape, or second degree

rape in the alternative. The State asserted that Humphrey committed the rape through forcible

compulsion, an essential element for both first and second degree rape, and the trial court instructed

the jury on the definition of forcible compulsion. Like the defendant in Knapp, Humphrey argued

the defense of consent. And, like in Knapp, the trial court instructed the jury that “[e]vidence of

consent may be taken into consideration in determining whether the defendant used forcible

compulsion to have sexual intercourse of sexual contact.” CP at 82. Humphrey argues that this

instruction is inadequate and ambiguous because the jury would be unable to understand that the

State bears the burden of disproving consent. But Knapp rejected this argument. 197 Wn.2d at

591-92. Thus, contrary to Humphrey’s argument, the jury instructions here were adequate and

made clear the State’s burden of proof. Id. at 590. We follow the Supreme Court’s decision in

Knapp and hold that the trial court did not err in rejecting Humphrey’s proposed jury instruction

regarding the State’s burden to prove lack of consent.

          2.     Proposed Jury Instruction Regarding The Definition of Consent

          Humphrey argues that the trial court erred by not providing the jury with a definition of

consent in its jury instructions.




                                                  9
No. 54114-9-II


       We review the trial court’s decision to not give a proposed jury instruction for abuse of

discretion. In re Det. of Pouncy, 168 Wn.2d 382, 390, 229 P.3d 678 (2010). “Trial courts must

define technical words and expressions used in jury instructions, but need not define words and

expressions that are of ordinary understanding or self-explanatory.” State v. Brown, 132 Wn.2d

529, 611-12, 940 P.2d 546 (1997), cert. denied, 523 U.S. 1007 (1998). “A term is ‘technical’ when

it has a meaning that differs from common usage.” Id. at 611.

       “The term ‘consent’ does not have a technical meaning different from the commonly

understood meaning.” State v. VanVlack, 53 Wn. App. 86, 89, 765 P.2d 349 (1988). In VanVlack,

we specifically referenced the dictionary definition of “consent” as “‘compliance or approval esp.

of what is done or proposed by another . . . capable, deliberate, and voluntary agreement to or

concurrence in some act or purpose implying physical and mental power and free action.’” Id.

(quoting WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 482 (1981)).

       Humphrey acknowledges that VanVlack held that consent is not a technical term. But

Humphrey argues that VanVlack should be re-examined because the meaning of consent “has been

an increasingly debated topic in society in recent years,” that is evolving into “a belief that consent

should include an express verbal agreement,” and that the newly evolved definition deviates from

the statutory definition. Br. of Appellant at 28. Therefore, Humphrey argues, the law of consent

is not clear without a jury instruction.

       However, the definition of consent in the dictionary has remained the same since the

decision in VanVlack. Consent is still defined in the dictionary as “compliance or approval esp.

of what is done or proposed by another . . . capable, deliberate, and voluntary agreement to or

concurrence in some act or purpose implying physical and mental power and free action.”



                                                  10
No. 54114-9-II


WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY at 482 (2002). The statutory definition of

“consent” defines the term to mean “that at the time of the act of sexual intercourse or sexual

contact there are actual words or conduct indicating freely given agreement to have sexual

intercourse or sexual conduct.” RCW 9A.44.010(7). Thus, the commonly understood meaning of

consent remains similar to the statutory definition. Humphrey’s arguments that the trial court erred

by not giving his proposed jury instruction defining “consent” because “consent” is a technical

term and that the holding in VanVlack should be reexamined due to the newly evolved definition

of consent are unpersuasive. The trial court did not abuse its discretion by rejecting Humphrey’s

proposed jury instruction defining consent.

B.     PROSECUTORIAL MISCONDUCT

       Humphrey argues that the State committed prosecutorial misconduct during closing

arguments. We disagree.

       To prevail on a claim of prosecutorial misconduct, the defendant must show that the

prosecutor’s conduct was improper and prejudicial. State v. Emery, 174 Wn.2d 741, 756, 278 P.3d

653 (2012). First, we determine whether the prosecutor’s conduct is improper. Id. at 759. If the

prosecutor’s conduct was improper, we must then determine whether the conduct was prejudicial.

Id. at 760. We determine whether the defendant was prejudiced under one of two standards of

review. Id. “If the defendant objected at trial, the defendant must show that the prosecutor’s

misconduct resulted in prejudice that had a substantial likelihood of affecting the jury’s verdict.”

Id. If the defendant did not object at trial, the defendant must show that “the prosecutor’s

misconduct was so flagrant and ill intentioned that an instruction could not have cured the resulting

prejudice.” Id. at 760-61.



                                                 11
No. 54114-9-II


       Here, Humphrey did not object at trial, so he must show that the prosecutor’s conduct was

so flagrant and ill intentioned that an instruction could not have cured the resulting prejudice. To

show conduct is flagrant and ill intentioned, Humphrey must show that “(1) ‘no curative instruction

would have obviated any prejudicial effect on the jury’ and (2) the misconduct resulted in prejudice

that ‘had a substantial likelihood of affecting the jury verdict.’” Id. at 761 (quoting State v.

Thorgerson, 172 Wn.2d 438, 455, 258 P.3d 43 (2011)). “Reviewing courts should focus less on

whether the prosecutor’s misconduct was flagrant or ill intentioned and more on whether the

resulting prejudice could have been cured.” Id. at 762.

       1.      The State’s Conduct Was Not Improper

       Humphrey argues that the State’s conduct during closing arguments was improper because

the prosecutor expressed personal opinions and used the prestige of their office as a means of

swaying the jury. We disagree.

       A prosecutor may not express personal opinions of the defendant’s guilt independent of

the evidence actually in the case. In re Pers. Restraint of Glasmann, 175 Wn.2d 696, 706, 286

P.3d 673 (2012). “Any allegedly improper statements should be viewed within the context of the

prosecutor’s entire argument, the issues in the case, the evidence discussed in the argument, and

the jury instructions.” State v. Dhaliwal, 150 Wn.2d 559, 578, 79 P.3d 432 (2003).

       A prosecutor enjoys wide latitude when making a closing argument. State v. Fisher, 165

Wn.2d 727, 747, 202 P.3d 937 (2009). A prosecutor is permitted to draw reasonable inferences

from the evidence. Dhaliwal, 150 Wn.2d at 577. Further, a prosecutor may express an opinion

based upon or deduced from the testimony presented in the case. State v. McKenzie, 157 Wn.2d

44, 53, 134 P.3d 221 (2006). To constitute improper expression of personal opinion, it must be



                                                12
No. 54114-9-II


clear and unmistakable that the prosecutor is expressing a personal opinion. State v. Brett, 126

Wn.2d 136, 175, 892 P.2d 29 (1995).

        It is also improper for a prosecutor to use their position of power and prestige to sway the

jury. Glasmann, 175 Wn.2d at 706. But using phrases such as “we know” are not improper where

it was used to draw reasonable inferences from the evidence. State v. Robinson, 189 Wn. App.

877, 895, 359 P.3d 874 (2015).

        Here, the record does not clearly and unmistakably show that the prosecutor was expressing

any personal opinions about Humphrey’s guilt. Instead, the prosecutor made the challenged

statements either as a prelude to or as a conclusion after reviewing the evidence presented to the

jury.

        Humphrey argues that the prosecutor committed misconduct when, in discussing the

second degree assault charge, they stated, “‘The State alleges—the State believes that this has been

proven beyond a reasonable doubt.’” Br. of Appellant at 34 (quoting 6 VRP (June 12, 2019) at

1263). The prosecutor made this comment after going through their “checklist” regarding what

they needed to prove beyond a reasonable doubt for the jury to convict Humphrey of second degree

assault. 6 VRP (June 12, 2019) at 1259. The prosecutor then reviewed the evidence presented at

trial and connected that evidence to the second degree assault charge before making the statement

that Humphrey challenges. Thus, the prosecutor did not clearly and unmistakably express a person

opinion. Rather, the prosecutor argued what “the State believes” the evidence and reasonable

inferences from the evidence showed with regard to the second degree assault charge. 6 VRP

(June 12, 2019) at 1263. Humphrey’s challenge to the State’s argument relating to the second

degree assault charge fails.



                                                13
No. 54114-9-II


       Humphrey also argues that the prosecutor improperly opined on his guilt when they stated,

“‘[T]he State alleges and believes has [sic] been proven beyond a reasonable doubt that at least

three acts of sexual intercourse occurred. . . . The State believes that all three have been proven

beyond a reasonable doubt.’” Br. of Appellant at 35 (emphasis omitted) (quoting 6 VRP (June 12,

2019) at 1276). But the prosecutor did not make these statements in isolation; rather the prosecutor

discussed the evidence that supported these statements: “The Defendant’s penis in [G.P.T.’s]

mouth; the Defendant’s—something in her rectum, whether it was a finger, whether it was a penis

when she was—when he was behind her; and then his penis being in her vagina.” 6 VRP (June

12, 2019) at 1276. Thus, the prosecutor did not express a personal opinion on Humphrey’s guilt;

rather the prosecutor argued what “the State believes” based on the evidence. 6 VRP (June 12,

2019) at 1276. Therefore, the prosecutor did not clearly and unmistakably express a personal

opinion on Humphrey’s guilt, and Humphrey’s prosecutorial misconduct challenge based on these

statements fail.

       Humphrey next argues that the prosecutor improperly stated, “‘And so was there sex in the

vagina? Was there sex in the anus? That’s for you to decide. But the State believes that it has

been proven beyond a reasonable doubt.’” Br. of Appellant at 36 (quoting 6 VRP (June 12, 2019)

at 1277). The prosecutor made these statements about what “the State believes” after discussing

the evidence presented by the lab forensics. 6 VRP (June 12, 2019) 1277. Therefore, again, the

prosecutor did not clearly and unmistakably express a personal opinion on Humphrey’s guilt in

the challenged statements, and Humphrey’s challenge based on these statements fails.

       Finally, Humphrey argues that the prosecutor committed misconduct at the end of their

closing argument when they stated, “‘The State believes that every element of every charge has



                                                14
No. 54114-9-II


been proven beyond a reasonable doubt.’” Br. of Appellant at 36 (emphasis omitted) (quoting 6

VRP (June 12, 2019) at 1280.) However, the record shows that the prosecutor made the statement

after outlining the evidence relied on by the State at trial. Thus, Humphrey’s challenge to this

statement fails.3

       Humphrey compares the prosecutor’s conduct to a number of other cases where courts have

found prosecutorial misconduct. For example, Humphrey relies on Glasmann, where the court

found prosecutorial misconduct when the prosecutor superimposed the word “guilty” on a

PowerPoint presentation and presented other PowerPoint slides with inflammatory statements.

Glasmann, 175 Wn.2d at 701-02. Humphrey also relies on State v. Traweek, where the court found

that the prosecutor made improper statements when the prosecutor stated, “‘Use your common

sense. You know what happened. I know what happened, and I know who did it.’” 43 Wn. App.

99, 106, 715 P.2d 1148 (1986), review denied, 106 Wn.2d 1007 (1986). Humphrey further relies

on State v. Case, where the court found misconduct when the prosecutor stated, “‘I doubt in my

mind that anyone at this point has any question in their mind about the guilt or innocence of this

man…I mean, that is my opinion about what this evidence shows and how clearly this evidence

indicates that this girl has been violated.’” 49 Wn.2d 66, 68, 298 P.2d 500 (1956). Humphrey

argues that the prosecutor’s conduct in his case was similar to those cases.




3
  Humphrey also challenges statements the prosecutor made during closing arguments related to
the first degree kidnapping and first degree rape charges. However, the jury found Humphrey not
guilty on these charges. Therefore, we do not address these challenges other than to note that the
record shows that the challenged statements were made after the prosecutor reviewed the evidence
and the reasonable inferences from the evidence presented at trial.


                                                15
No. 54114-9-II


       The cases that Humphrey rely on are distinguishable because the prosecutor here did not

make inflammatory statements and did not clearly and unmistakably express a personal opinion

on Humphrey’s guilt. Rather, the prosecutor made the challenged statements in connection with

a discussion about the evidence presented to prove each charge, which is proper.4 Because the

prosecutor made the challenged statements as a prelude to or as a conclusion after discussing the

evidence presented to the jury, the prosecutor’s conduct was not improper.

       2.      No Prejudice Shown

       Humphrey argues that the prosecutor’s misconduct was prejudicial because it was so

flagrant and ill intentioned that an instruction could not have cured the resulting prejudice.

Humphrey fails to show prejudice.

       Because Humphrey did not object to any of the allegedly improper statements made by the

prosecutor, he must show that the prosecutor’s misconduct was so flagrant and ill intentioned that

no instruction could have cured any resulting prejudice. Emery, 174 Wn.2d at 760-61. Therefore,

Humphrey must show that “(1) ‘no curative instruction would have obviated any prejudicial effect

on the jury’ and (2) the misconduct resulted in prejudice that ‘had a substantial likelihood of

affecting the jury verdict.’” Emery, 174 Wn.2d at 761 (quoting Thorgerson, 172 Wn.2d at 455).

       Here, Humphrey, relying on State v. Allen, 182 Wn.2d 364, 341 P.3d 268 (2015), merely

makes the conclusory argument that the cumulative effect of the prosecutor’s argument

overwhelms the power of the instruction to cure. “Repetitive misconduct can have a ‘cumulative




4
  Although the challenged statements were not clear and unmistakable expressions of personal
opinion, the better practice would be to argue what “the evidence shows” rather than what “the
State believes.”


                                               16
No. 54114-9-II


effect.’” Allen, 182 Wn.2d at 376 (quoting Glasmann, 175 Wn.2d at 707). However, Humphrey’s

case is distinguishable from Allen. In Allen, the prosecutor misstated the law repeatedly during

closing arguments, misstated the law repeatedly on their slide show, and misstated the law again

verbally and on their slide show during their rebuttal argument. Id. at 376-77.

       Here, unlike in Allen, the prosecutor did not repeatedly misstate the law. Rather, the

prosecutor made arguments that “the State believed” it had met its burden of proof immediately

before or after they discussed the evidence presented at trial relating to the charges. The

prosecutor’s conduct was not flagrant and ill intentioned.

       Humphrey also argues that there is a substantial likelihood that the prosecutor’s misconduct

affected the outcome of the trial because he and G.P.T. had conflicting accounts of the incident,

and the “prosecutor’s improper argument may have tipped the scales in favor of conviction.” Br.

of Appellant at 41. However, the standard to show prejudice is not that the scales may have been

tipped. See Emery, 174 Wn.2d at 761. Also, while this case relied heavily on the jury’s credibility

determination, the prosecutor never made comments regarding either party’s credibility.

       Humphrey fails to show the prosecutor’s conduct was flagrant and ill intentioned or that

there was a substantial likelihood that the prosecutor’s statements affected the outcome of the trial.

Thus, Humphrey fails to show prejudice.

C.     INEFFECTIVE ASSISTANCE OF COUNSEL

       The right to effective assistance of counsel is guaranteed by the Sixth Amendment to the

United States Constitution and article I, section 22 of the Washington Constitution. State v. Grier,

171 Wn.2d 17, 32, 246 P.3d 1260 (2011), cert. denied, 574 U.S. 860 (2014). We review claims




                                                 17
No. 54114-9-II


of ineffective assistance of counsel de novo. State v. Vazquez, 198 Wn.2d 239, 249, 494 P.3d 424

(2021).

          To establish ineffective assistance of counsel, a defendant must show that their attorney’s

performance was deficient and, if it was deficient, that it was prejudicial. Grier, 171 Wn.2d at 32-

33. An ineffective assistance of counsel claim fails if the defendant fails to establish either

deficient performance or prejudice. Id. at 33.

          1.     Deficient Performance

          Humphrey argues that his defense counsel’s performance was deficient because they did

not object to the prosecutor’s allegedly improper arguments. We disagree.

          Performance is deficient if counsel’s representation “falls ‘below an objective standard of

reasonableness’” based on consideration of all the circumstances. Grier, 171 Wn.2d at 33 (quoting

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed .2d 674 (1984)). There is a

strong presumption that counsel’s representation was reasonable. State v. Kyllo, 166 Wn.2d 856,

862, 215 P.3d 177 (2009). If the defendant bases their ineffective assistance of counsel claim on

the defense counsel’s failure to object, “the defendant must show that the objection would likely

have succeeded.” State v. Crow, 8 Wn. App. 2d 480, 508, 438 P.3d 541, review denied, 193 Wn.2d

1038 (2019).

          Humphrey argues that there was no legitimate strategic or tactical reason for the defense

counsel not to object to the prosecutor’s allegedly improper arguments.      However, as discussed

above, the prosecutor made no improper arguments. Therefore, there was no reason for the defense

counsel to make an objection. Thus, the defense counsel’s performance did not fall below an




                                                  18
No. 54114-9-II


objective standard of reasonableness because no prosecutorial misconduct occurred. Humphrey’s

ineffective assistance of counsel claim fails.

D.     CUMULATIVE ERROR DOCTRINE

       Humphrey argues that the cumulative errors by the trial court violated his right to a fair

trial. We disagree.

       Cumulative error applies when numerous errors deny the defendant their right to a fair trial,

“even if each error standing alone would be harmless.” State v. Venegas, 155 Wn. App. 507, 520,

228 P.3d 813, review denied, 170 Wn.2d 1003 (2010). Absent error, the cumulative error doctrine

does not apply. State v. Clark, 187 Wn.2d 641, 655, 389 P.3d 462 (2017). Because there was no

error, the cumulative error doctrine does not apply.

E.     DOUBLE JEOPARDY

       Humphrey argues that his convictions for second degree assault with sexual motivation

and second degree rape violate the prohibition against double jeopardy. The State agrees with

Humphrey. We agree with Humphrey and the State that the convictions for second degree assault

with sexual motivation and second degree rape violate the prohibition against double jeopardy.

       Whether separate convictions violate double jeopardy is reviewed de novo. In re Pers.

Restraint of Knight, 196 Wn.2d 330, 336, 473 P.3d 663 (2020).             Under double jeopardy,

“defendants are protected from being convicted for the same offense twice.” Id. We must first

determine whether the charges constitute the same offense in light of legislative intent. Id. If the

legislative intent is unclear, we analyze the separate convictions under the Blockburger “same

evidence” test. Id. at 337. Further, “[w]hen legislative intent is unclear, we also consider whether

the merger doctrine is applicable.” Id. Even if the merger doctrine applies, the convictions will



                                                 19
No. 54114-9-II


remain separate if there is “‘an independent purpose or effect to each.’” Id. (quoting State v.

Freeman, 153 Wn.2d 765, 773, 108 P.3d 753 (2005)).

       Here, neither the second degree assault with sexual motivation nor the second degree rape

statutes expressly or implicitly authorize cumulative punishment for the separate crimes, nor do

the statutes expressly or implicitly authorize the crimes be punished separately. See RCW

9A.44.050; RCW 9A.36.021. Thus, it is unclear whether the legislature intended to authorize

cumulative punishment for separate crimes.

       As for the Blockburger “same evidence” test, “‘[w]here the same act or transaction

constitutes a violation of two distinct statutory provisions, the test to be applied to determine

whether there are two offenses or only one, is whether each provision requires proof of a fact which

the other does not.’” State v. Arndt, 194 Wn.2d 784, 818, 453 P.3d 696 (2019) (emphasis omitted)

(internal quotation marks omitted) (quoting In re Pers. Restraint of Orange, 152 Wn.2d 795, 817,

100 P.3d 291 (2004)), cert. denied, 142 S. Ct. 726 (2021).

       Here, Humphrey was convicted of second degree assault with sexual motivation and

second degree rape. Second degree assault with sexual motivation and second degree rape by

forcible compulsion do not require the same proof of facts. While second degree assault requires

that “‘intentional touching or striking of another person’” must occur, second degree rape by

forcible compulsion may be proved through “physical force” or “threat, express or implied.” State

v. Jarvis, 160 Wn. App. 111, 119, 246 P.3d 1280 (2011) (quoting State v. Tyler, 138 Wn. App.

120, 130, 155 P.3d 1002 (2007)), review denied, 171 Wn.2d 1029 (2011); RCW 9A.44.010(6).

Therefore, the crimes do not require the same evidence because second degree rape by forcible




                                                20
No. 54114-9-II


compulsion can be proved through evidence that the defendant threatened the victim, but this

evidence would not prove second degree assault.

       As to the merger doctrine, we determine whether “‘the degree of one offense is raised by

conduct separately criminalized by the legislature.’” Knight, 196 Wn.2d at 337 (quoting Freeman,

153 Wn.2d at 772-73). If this occurs, “‘we presume the legislature intended to punish both

offenses through a greater sentence for the greater crime.’” Id. (quoting Freeman, 153 Wn.2d at

772-73).

       In contrast to second degree rape, third degree rape requires that sexual intercourse happen

without consent or where there was a threat of substantial harm to the victim’s property rights.

RCW 9A.44.060. A third degree rape charge is elevated to second degree rape when the rape is

committed with forcible compulsion. See RCW 9A.44.050.

       Here, the State argued that the forcible compulsion for second degree rape occurred when

Humphrey held a knife to G.P.T.’s neck. This is the same evidence that the State used to prove

second degree assault. Therefore, the State essentially used the second degree assault conviction

to elevate the rape to second degree rape because it provided the element of forcible compulsion.

Thus, because the second degree assault conviction was used to elevate the degree of the rape

conviction, the merger doctrine applies.

       But even if the merger doctrine applies, the convictions will remain separate “‘if there is

an independent purpose or effect to each.’” Knight, 196 Wn.2d at 337 (quoting Freeman, 153

Wn.2d at 773). Independent purpose or effect is established if the crime injures the person “‘in a

separate and distinct manner from the crime for which it also serves as an element.’” Id. at 338




                                               21
No. 54114-9-II


(quoting Arndt, 194 Wn.2d at 819). Whether an independent purpose or effect exists depends on

the facts of each individual case. Id.

       Humphrey compares his convictions to those seen in State v. Williams, 156 Wn. App. 482,

234 P.3d 1174, review denied, 170 Wn.2d 1011 (2010). In Williams, the defendant was charged

with second degree assault with sexual motivation and first degree rape. Id. at 494. The only

assault was an attack that occurred before the rape and continued during the rape. Id. at 495. This

assault was used to effectuate the rape. Id. As a result, the court vacated the second degree assault

because the assault had no effect or purpose independent of the rape. Id.

       Like in Williams, Humphrey assaulted G.P.T. by holding a knife to her neck before raping

her. The assault had no other purpose than to effectuate the rape because he used the knife as a

way to lead G.P.T. to a secluded area and then immediately raped her. There was no independent

purpose or effect of the two convictions because Humphrey used the assault to effectuate the rape.

Therefore, we hold that Humphrey’s convictions for second degree assault with sexual motivation

and second degree rape violate double jeopardy.         We remand to the trial court to vacate

Humphrey’s conviction for the lesser crime of second degree assault with sexual motivation.

                                          CONCLUSION

       We hold that the trial court did not err in not giving jury instructions on the State’s burden

to prove lack of consent and on the definition of consent, the prosecutor did not commit

prosecutorial misconduct, Humphrey did not receive ineffective assistance of counsel, and the

cumulative error doctrine does not apply. We agree with Humphrey and the State that his

convictions for second degree assault with sexual motivation and second degree rape violate




                                                 22
No. 54114-9-II


double jeopardy. Therefore, we affirm Humphrey’s conviction for second degree rape, but we

remand to the trial court to vacate the conviction for second degree assault with sexual motivation.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                     Lee, J.
 We concur:



 Worswick, J.




 Glasgow, C.J.




                                                23